                                        UNITED STATES DISTRICT COURT
                                            DISTRICT OF ARIZONA

                                   WITNESS LIST --- EXTRADITION

      ☒ Extradition Hearing                     ☐ Non-Jury Trial                  ☐ Jury Trial
In the Matter of the Extradition of Ali Yousif Ahmed Al-Nouri           No. 20-8033MJ-MTM
          Last, First, Middle Initial                                       Year-Case No-Deft No-Judge



                     ☒ GOVERNMENT                                  ☐ DEFENDANT

                                                                             DATE                DATE
                                NAME                                 G/D    SWORN              APPEARED
1.      Professor Craig Whiteside (Via Video Teleconference)         G

2.

3.

4.

5.

6.

7.

8.

9.

10.

11.

12.

13.

14.
